IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUZANA VANGJELI,

Plaintiff : CIVIL ACTION
v. ?
LINWOOD BANKS et al, : No. 19-1635
Defendants :

ORDER

AND NOW, this $M of April, 2020, upon consideration of Defendants’ Motion
to Strike Emotional Distress Damages for Failure to Obey Court Order (Doc. No. 51), the parties’
joint stipulation that Plaintiff will withdraw her claim for damages based on emotional distress
(Doc. No. 54), Defendants’ Motion to Strike Case from Jury Calendar (Doc. No. 52), and

Plaintiffs response thereto (Doc. No. 53), it is ORDERED that:
i, Defendants’ Motion to Strike Emotional Distress Claims for Failure to Obey Court

Order (Doc. No. 51) is DEEMED MOOT;! and
2. Defendants’ Motion to Strike Case from Jury Calendar (Doc. No. 52) is DENIED

for the reasons set forth in the accompanying Memorandum.

BY THE COURT:

ALE.

ELK. PRATTER
UNITED EK PR DISTRICT JUDGE

 

 

, After the defendants moved to strike the plaintiff s claim for emotional distress damages, the parties
stipulated that the plaintiff will withdraw her claim for damages based on emotional distress. Therefore,
the defendants’ motion to stnke the plaintiff's claim for emotional distress damages is moct.
